Judgment, Supreme Court, Bronx County (Joseph Perone, J., at plea; Michael Grossman, J., at sentence), rendered June 4, 1998, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him to a term of 6 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 4V2 to 9 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Nardelli, J. P., Ellerin, Wallach, Buckley and Friedman, JJ.